PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/467,221
Filing Date: 6 Jun 2019
Appellant(s): 3M INNOVATIVE PROPERTIES COMPANY



__________________
Clifton F. Richardson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 22, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 3, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues claims 1, 2, 5, and 11-16 are definite in response to the 35 USC 112(b) rejections presented by Examiner. Regarding claims 1 and 11, Appellant argues that Examiner has failed to properly consider the level of knowledge of one of ordinary skill in the art and the instant Specification in determining whether the limitation of slope and the terms “substantially planar central portion” and “substantially curved peripheral portion” are definite. Appellant argues the term slope is defined in the claim itself by stating the microstructured surface extending generally along orthogonal first and second directions to define a plane of the microstructured surface, the microstructured surface comprising: a plurality of slopes relative to the plane of the microstructured surface. Appellant further argues it is well-known how to calculate and define slope as set forth in US Pub. 2015/0116833 A1 (hereafter “Boyd”), paragraphs [0078]-[0079] and Figs. 6a-6b and further in the instant Specification in paragraphs [0072]-[0088], [0099], [00100], [00101], [00126] and Figs. 25A-26D so that in view of the disclosure and Boyd slope is properly defined. Regarding the use of the term substantially, Appellant argues paragraphs [00101]-[00104] and [0078] describe how substantially planar and substantially curved can be defined where the use of the term is clear but also allows for flexibility and accounts for minor variations. 
Examiner respectfully disagrees. Regarding the argument that a plurality of slopes is well-defined in the instant Specification although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The instant Specification does not provide a single definition on how slope is defined or measured. Further, there may be many ways in where slope is measured including but not limited to on the edge of the prism, plane of a prism, at the top of the prism, at the bottom of the prism, along several points of the facet, or at every change of slope on the prism. Further, there is no description on what the plurality of slope covers, whether this is a portion of the surface, several selected slopes, or the entire film surface. Thus, there are a considerable number or variables to take into consideration when making a slope measurement and when considering a plurality of slope measurement for a microstructured surface. The claim language does not consider or explain how to choose any of these variables on how the plurality of slope measurement is to be made. Further, although Boyd may give one method in which a plurality of slope may be calculated, the procedure set forth in Boyd is not the only way the property can be measured. Thus, there is nothing in the instant Specification or the claims which would limit the property to be measured according the procedure set forth in Boyd. Further, none of the paragraphs in the instant Specification cited by Appellant, define the plurality of slope property or how the various variables as discussed above are considered in determining the property. Thus, the claim is not considered to set forth sufficient description to render the limitation definite, the plane meaning of the limitation is not clear on its face, and neither the instant Specification nor the prior art is considered to give a single definite definition to the limitation.
Regarding the use of the term substantially for planar and curved portions. The concern is if there is flexibility with using the terms planar or curved, then the terms will change meaning and overlap. These are terms which are usually straightforward where either a portion is straight and considered planar or is not straight and considered curved, so that there is a binary chose between the two configurations. It is not clear what the shape of the surface would be if it is substantially or almost planar or substantially or almost curved. If the surface is almost one thing in a binary choice, then it would be expected to be the other thing. Therefore, the use the terms makes it seem that there is overlap between the two terms so that a substantially planar portion could be slightly curved and a substantially curved portion could be planar, so there is no way to distinguish between the two. The instant Specification is not considered to define these terms to overcome this confusion where paragraph [0078] only states that substantial flatness may be determined by the radius of curvature of the facet. Further, paragraphs [00101]-[00104] describe how the images where analyzed without defining the terms substantially planar or substantially curved. Thus, the instant Specification is not considered to define the terms to make the limitations definite. 
Regarding claims 2, 12, and 16, Appellant argues that the terms “slope magnitude cumulative distribution” and “rate change of the slope magnitude cumulative distribution” are well-known to one of ordinary skill in the art so do not need to be defined in the claims or instant Specification. Further, Appellant argues this argument is evidenced by Boyd at paragraphs [0078]-[0079] and Figs. 6a-6b that these terms were well known in the art. 
Examiner respectfully disagrees. As discussed above, the term slope is not considered to be definite. However, even if the term was definite, it is not clear over what portion of the surface these properties in claim 12 are measured, it is not clear how many slope values in the measurement area are utilized or how the slope is chosen to be included in the measurement. Thus, there are many variables which must be defined in order to calculate these properties and neither the claims nor the instant Specification, define how these measurements are made or calculated. Further, it is not clear what the definition of these terms means or that they are well-known in the prior art. Examiner was not able to find evidence of this, and Appellant has failed to provide support that these terms are well-known. Boyd does not use the terms “slope magnitude cumulative distribution” or “rate change of the slope magnitude cumulative distribution” so it not clear how it can be used as evidence that these properties were well-known in the prior art. Thus, these terms are not considered to be defined in either the claims or the instant Specification, and insufficient evidence has been presented that they would be well-known to one of ordinary skill in the art. 
Regarding claims 13-14, Appellant argues the term solid angle in units of square degrees is a well-known concept to those of ordinary skill in the art where paragraph [0076] and Figs. 27K and 27L in the instant Specification describe and show representing surface coverage as percent microstructured surface per unit solid angle in units of square degrees for particular gradient magnitude ranges or limits. 
Examiner respectfully disagrees. Paragraph [0076] and Figs. 27K and 27L in the instant Specification give a result without an explanation on how the result was obtained. The paragraph and figures state the claimed values for different surfaces but there is no explanation for how these values were determined or calculated. Further, Examiner could find no evidence in the prior art that this property was known to a person of ordinary skill in the art as argued by Appellant, and Appellant has failed to provide evidence to support the argument that it would have been well-known to a person of ordinary skill in the art. Given that there is no definition provided in the claims or instant Specification, and there is no evidence that the property would be well-known to a person of ordinary skill in the art, the claims are not considered definite. 
Regarding claim 15, Appellant argues that it would be well-known in the art to determine how to calculate the surface azimuthal distribution of the facets for an azimuthal angle within a particular one degree range and cites Boyd, Figs. 22a-22b as to why it would be clear to one of ordinary skill in the art. 
Examiner respectfully disagrees. Figs. 22a and 22b are surface angle distributions along two in-plane directions (see Boyd, [0125]). It is not clear how these plots are related to a surface azimuthal distribution for one particular degree. Further, these figures do not disclose how the measurements were taken or what variables would be needed to make the measurement for the instantly claimed invention. Further, the property is not defined in the claim or the instant Specification, and no additional evidence is presented as to how the property should be measured. Thus, given that there is no definition provided in the claims or instant Specification, and there is no evidence that the property would be well-known to a person of ordinary skill in the art, the claims are not considered definite.
Regarding claim 5, Appellant argues it would have been clear to one of ordinary skill in the art how to measure the claimed variation in distribution of the azimuthal angles and polar angle between 10 to 60 degrees. Appellant points to paragraphs [0080]-[0081] and Figs. 2A to 2C in the instant Specification as to how a central portion of each facet defines an azimuthal angle and polar angle and further points to Boyd, paragraphs [0078]-[0079] and Figs. 6a to 6b as to how distributions of angles are measured. Appellant further argues that it well-known to a person of ordinary skill in the art how to calculate transmittance and transmittance is defined in paragraph [0098] and Fig. 4 of the instant Specification. Appellant further argues that the method of how optical transmittance is immaterial since claim 5 discusses a relationship between optical transmittance in different directions not a specific optical transmittance in any one direction.
Examiner respectfully disagrees. Although Examiner agrees that the instant Specification does define azimuthal angle and polar angle, Examiner disagrees that the method of how the distribution is measured would be well-known or is defined in the instant Specification. Further, although Boyd may disclose one method of how to measure a distribution, the instant invention is not controlled by Boyd and there is no indication that the method used in Boyd must be used in the instantly claimed invention. Thus, since there is no definition provided in the claims or instant Specification, and there is no evidence that the property would be well-known to a person of ordinary skill in the art, the claims are not considered definite.
Regarding the optical transmittance, given that optical transmittance can vary substantially depending on the wavelength at which transmittance is measured, the relationship could be affected depending on the wavelength or range of wavelengths of the measurement. Thus, since there is no definition provided in the claims or instant Specification, the claims are not considered definite.
Regarding the 35 USC 102/103 rejection over Boyd (US Pub. 2015/0116833 A1), Appellant argues Boyd does not disclose facets which are planar on a center portion and curved on a peripheral portion. Further, Appellant argues that the slope distribution for Boyd is different from the claimed invention. Thus, Appellant argues that the prism in Boyd cannot be considered to inherently possess the claimed properties. Appellant further argues that the Examiner has presented merely conclusory statements regarding the 35 USC 103 rejection where Boyd does not teach any of the claimed properties or their relationship to improvements in substrate mura pattern, sparkle, and haze so has failed to prove any result-effective variable. Appellant further argues improper hindsight has been used in the rejection of the claimed invention over Boyd.
Examiner respectfully disagrees. Examiner agrees that the Boyd does not disclose a prism surface with facets that have a curved outer portion. However, that is not the claimed invention. Instead the claimed invention is to a peripheral portion that is substantially curved. As discussed above, the term substantially curved is considered to include planar surfaces so that the flat facets in Boyd are considered to read on the claimed invention. Thus, the facets in Boyd are considered to disclose the claim limitation. 
Regarding the various claimed properties, Examiner agrees that Boyd does not specifically disclose the claimed properties. Instead Fig. 21a in Boyd is considered to show substantially the same structure as Fig. 37 in the instant Specification. Below are the two figures (Fig. 21a from Boyd to the left and Fig. 37 from the instant Specification to the right): 

    PNG
    media_image2.png
    398
    484
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    365
    508
    media_image3.png
    Greyscale

Because there is no explanation on how the plurality of slopes are measured in the claimed invention, the distribution of slopes in Boyd cannot be equated with the claimed distribution. Thus, given the similarity in the figures of Boyd and the instantly claimed invention, the claimed properties would be expected in Boyd.
Regarding the argument that the claimed properties are not result-effective variables based on the teachings in Boyd because the claimed properties are not recognized in Boyd and a person of ordinary skill in the art would not have had a reasonable expectation of improvement in substrate mura pattern, sparkle or haze based on optimization on an unknown property, Examiner agrees that beyond surface angle distribution, Boyd does not specifically disclose any of the claimed properties. However, all of the claimed properties are based on the orientation or angles of the prism structure and will depend directly on the design of these variables. Boyd discloses the surface angle of the prisms will affect light scattering and diffusion (which are light directing properties) (Boyd, [0081]), sparkle and substrate color mura (Boyd, [0130]) and effective transmission (Boyd, [0132]). These are similar properties to the properties being manipulated based on the design of the prism structure in the claimed invention (see instant Specification, [0071] which discusses designs to minimize sparkle and [0069] which discusses how the prisms may be designed to redirect light). Therefore, both references are designing prisms to achieve desired light directing and optical properties. Given the similarity in results to be achieved, it would have been obvious that the prism structure, specifically the angles the prism (effective variable) can be manipulated, and further the manipulation would include the variable to be manipulated to an extent that includes results that overlap with the claimed structure or properties so that Boyd is considered to render obvious the claimed invention. 
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the 35 USC 103 rejection over Lin, Appellant similarly argues that the Examiner has presented merely conclusory statements regarding the 35 USC 103 rejection where Lin does not teach any of the claimed properties or their relationship to improvements in light diffusion and light-directing effects so has failed to prove any result-effective variable. Appellant further argues improper hindsight has been used in the rejection of the claimed invention over Lin and that Lin fails to teach facets that have a planar central portion and curved peripheral portion.
Examiner respectfully disagrees. Regarding the argument that Lin does include a curved peripheral portion, the claimed invention does not claim a curved peripheral portion. Instead the claimed invention claims a substantially curved peripheral portion which as discussed above, is considered to include a planar shape. Thus, Lin is considered to disclose shape of the facets as claimed. 
Regarding the result-effective variable argument, Examiner agrees that Lin does not recognize any of the claimed properties but rather generally discloses microlens elements that are arranged to perform light diffusion and light-redirecting effects without generating interference fringes (Lin, abstract) which is achieved with facets that form angles with other facets of 0 to 90 degrees and have a vertex angle of 30 to 150 degrees (Lin, [0007]). These are similar properties to the properties being manipulated based on the design of the prism structure in the claimed invention (see instant Specification, [0071] which discusses designs to minimize sparkle which is considered to be a similar property to inference fringes and [0069] which discusses how the prisms may be designed to redirect light). Therefore, both references are designing the prisms to achieve desired light directing and optical properties. Given the similarity in results to be achieved, it would have been obvious that prism structure, specifically the angles that the prism (effective variable) can be manipulated, and further, the manipulation would include the variable to be manipulated to an extent that includes results that overlap with the claimed structure or properties so that Lin is considered to render obvious the claimed invention. 
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/NANCY R JOHNSON/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                              


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.